December 9, 2009 Office of Filings, Information & Consumer Services Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Investment Company Act Fund Name of 1940 File No. Eaton Vance Insured California Municipal Bond Fund 811-21147 Eaton Vance Insured California Municipal Bond Fund II 811-21217 Eaton Vance Insured Massachusetts Municipal Bond Fund 811-21225 Eaton Vance Insured Michigan Municipal Bond Fund 811-21224 Eaton Vance Insured Municipal Bond Fund 811-21142 Eaton Vance Insured Municipal Bond Fund II 811-21219 Eaton Vance Insured New Jersey Municipal Bond Fund 811-21229 Eaton Vance Insured New York Municipal Bond Fund 811-21148 Eaton Vance Insured New York Municipal Bond Fund II 811-21218 Eaton Vance Insured Ohio Municipal Bond Fund 811-21226 Eaton Vance Insured Pennsylvania Municipal Bond Fund 811-21227 (each a Registrant or a Fund) Ladies and Gentlemen: On behalf of the above-referenced Registrants, transmitted herewith, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 (the 1934 Act), is a definitive copy of additional solicitation materials (additional proxy materials) regarding a joint Special Meeting of Shareholders to be held on January 29, 2010. The Registrants transmitted definitive proxy materials, including the Shareholder Letter, Notice of Meeting, Proxy Statement and Proxy regarding the joint Special Meeting of Shareholders, to the Securities and Exchange Commission on November 30, 2009 (Accession No. 0000940394-09-000938). The definitive additional proxy materials will be used beginning on or about December 9, 2009. If you have any questions or comments concerning the foregoing or the enclosed, kindly call me at (617) 672-8064. Very truly yours, /s/ Velvet R. Regan Velvet R. Regan, Esq. VicePresident
